—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Kreindler* J.), rendered March 1, 2000, convicting him of robbery in the first degree (two counts), upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Contrary to the defendant’s contention, the trial court properly denied his request to submit the charges of robbery in the third degree and grand larceny in the fourth degree to the jury as lesser-included offenses. Grand larceny in the fourth degree is not a lesser-included offense of robbery in the first degree since it is theoretically possible to commit robbery in the first degree (see, Penal Law § 160.15 [4]) without concomitantly committing grand larceny in the fourth degree (see, Penal Law § 155.30 [5]), if no property is taken from the person who is the victim (see, CPL 1.20 [37]; People v Freeman, 117 AD2d 677).
Moreover, the trial court properly refused to charge the crime of robbery in the third degree as a lesser-included offense of robbery in the first degree, since there was no reasonable view of the evidence that the defendant committed the lesser offense but not the greater (see, People v Green, 56 NY2d 427, 430; People v D’Mecca, 186 AD2d 463, 464).
The defendant’s remaining contentions are without merit. Altman, J. P., H. Miller, Smith and Cozier, JJ., concur.